UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File No. 001-13499 EQUITY ONE, INC. (Exact name of registrant as specified in its charter) Maryland 52-1794271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 N.E. Miami Gardens Drive N. Miami Beach, Florida (Address of principal executive offices) (Zip Code) (305) 947-1664 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a “smaller reporting company”.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer S Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No S Applicable only to Corporate Issuers: As of August 2, 2010, the number of outstanding shares of Common Stock, par value $0.01 per share, of the Registrant was 92,491,594. EQUITY ONE, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets (unaudited) as of June 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Income (unaudited) for the three and six months ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Comprehensive Income (unaudited) for the three and six months ended June 30, 2010 and 2009 3 Condensed Consolidated Statement of Stockholders' Equity (unaudited) for the six months ended June 30, 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risks 41 Item 4. Controls and Procedures 42 PART II - OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Removed and Reserved) 42 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, 2010 (Unaudited) and December 31, 2009 (In thousands, except per share amounts) June 30, December 31, ASSETS Properties: Income producing $ $ Less: accumulated depreciation ) ) Income producing properties, net Construction in progress and land held for development Properties, net Cash and cash equivalents Accounts and other receivables, net Investment in and advances to unconsolidated joint ventures Securities - Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Notes payable: Mortgage notes payable $ $ Unsecured senior notes payable Unamortized discount on notes payable, net ) ) Total notes payable Other liabilities: Accounts payable and accrued expenses Tenant security deposits Deferred tax liabilities, net Other liabilities Total liabilities Redeemable noncontrolling interest Commitments and contingencies - - Stockholders'equity: Preferred stock, $0.01 par value - 10,000 shares authorized but unissued - - Common stock, $0.01 par value - 150,000 shares authorized, 92,147 and 86,131 sharesissued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Distributions in excess of earnings ) ) Contingent consideration - Accumulated other comprehensive loss ) ) Total stockholders’ equity of Equity One, Inc. Noncontrolling interest Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the condensed consolidated financial statements. 1 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income For the three and six months ended June 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) Three months ended Six months ended June30, June30, REVENUE: Minimum rent $ Expense recoveries Percentage rent Management and leasing services Total revenue COSTS AND EXPENSES: Property operating Rental property depreciation and amortization General and administrative Total costs and expenses INCOME BEFORE OTHER INCOME AND EXPENSE, TAX AND DISCONTINUED OPERATIONS OTHER INCOME AND EXPENSE: Investment income Equity in loss in unconsolidatedjoint ventures ) Other income 34 Interest expense ) Amortization of deferred financing fees ) Gain on acquisition of controlling interest in subsidiary - - - Gain on extinguishment of debt 63 63 INCOME FROM CONTINUING OPERATIONS BEFORE TAX AND DISCONTINUED OPERATIONS Income tax benefit of taxable REIT subsidiaries INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS: Operations of income producing properties sold or held for sale 54 81 Gain on disposal of income producing properties INCOME FROM DISCONTINUED OPERATIONS NET INCOME Net loss attributable to noncontrolling interest 10 NET INCOME ATTRIBUTABLE TO EQUITY ONE, INC. $ EARNINGS PER COMMON SHARE - BASIC: Continuing operations $ Discontinued operations $ Number of Shares Used in Computing Basic Earnings per Share EARNINGS PER COMMON SHARE – DILUTED: Continuing operations $ Discontinued operations $ Number of Shares Used in Computing Diluted Earning per Share Note: Diluted EPS for the six months ended June 30, 2009, does not foot due to the mathematicalrounding of the individual calculations. See accompanying notes to the condensed consolidated financial statements. 2 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income For the three and six months ended June 30, 2010 and 2009 (In thousands) (Unaudited) Three months ended Six months ended June30, June30, NET INCOME $ OTHER COMPREHENSIVE INCOME (LOSS): Net unrealized holding gain on securities available for sale - 14 Reclassification adjustment for (gain) loss on sale of securities included in net income ) ) Net realized gain on interest rate contracts included in net income - 59 - Net amortization of interest rate contracts included in net income 16 30 31 50 Net unrealized loss on interest rate swap ) - ) - Other comprehensive (loss) income adjustment ) ) COMPREHENSIVE INCOME Comprehensive loss attributable to noncontrolling interest 10 COMPREHENSIVE INCOME ATTRIBUTABLE TO EQUITY ONE, INC. $ See accompanying notes to the condensed consolidated financial statements. 3 Table of Contents EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Stockholders' Equity For the six months ended June 30, 2010 (In thousands) (Unaudited) Common Stock Additional Paid-In Capital Distributions in Excess of Earnings Contingent Consideration Accumulated Other Comprehensive Loss Total Stockholders' Equity of Equity One, Inc Noncontrolling Interest Total Stockholders' Equity BALANCE, DECEMBER 31, 2009 $ $ $ ) $ $ ) $ $ $ Issuance of common stock 55 - Stock issuance cost - ) - - - ) - ) Share-based compensation expense - Dividends paid on common stock - - ) - - ) - ) Purchase of subsidiary shares from noncontrolling interest 5 - ) - ) ) Other comprehensive loss adjustment - ) ) - ) Net income - ) BALANCE, JUNE 30, 2010 $ $ $ ) $
